330 S.W.3d 873 (2011)
Donald R. AXTELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71938.
Missouri Court of Appeals, Western District.
February 15, 2011.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
Donald R. Axtell appeals the motion court's denial, after an evidentiary hearing, of his Rule 24.035 motion to vacate, set *874 aside, or correct judgment and sentence. He alleges one point of motion court error. We affirm. Rule 84.16(b).